13-981-L
Turkmen v. Hasty


 1                         UNITED STATES COURT OF APPEALS
 2
 3                             FOR THE SECOND CIRCUIT
 4
 5         At a stated term of the United States Court of Appeals
 6    for the Second Circuit, held at the Thurgood Marshall United
 7    States Courthouse, 40 Foley Square, in the City of New York,
 8    on the 11th day of December, two thousand fifteen.
 9
10    PRESENT: DENNIS JACOBS,
11             JOSÉ A. CABRANES,
12             ROSEMARY S. POOLER,
13             REENA RAGGI,
14             RICHARD C. WESLEY,
15             PETER W. HALL,
16             DEBRA ANN LIVINGSTON,
17             GERARD E. LYNCH,
18             DENNY CHIN,
19             RAYMOND J. LOHIER, JR.,
20             SUSAN L. CARNEY,
21             CHRISTOPHER F. DRONEY,
22                           Circuit Judges.1
23
24    - - - - - - - - - - - - - - - - - - - -X
25
26    IBRAHIM TURKMEN, AKHIL SACHDEVA, AHMER
27    IQBAL ABBASI, ANSER MEHMOOD, BENAMAR
28    BENATTA, AHMED KHALIFA, SAEED HAMMOUDA,
29    PURNA BAJRACHARYA, on behalf of
30    themselves and all others similarly
31    situated,
32
33                 Plaintiffs-Appellees-Cross-              13-981 (L)
34                 Appellants,                              13-999 (Con)
35                                                          13-1002 (Con)
36                 - v.-                                    13-1003 (Con)
37                                                          13-1662 (XAP)

            1
               Robert A. Katzmann, Chief Judge, took no part in
      the consideration or decision of this case.
 1   DENNIS HASTY, former Warden of the
 2   Metropolitan Detention Center, MICHAEL ZENK,
 3   former Warden of the Metropolitan Detention
 4   Center, JAMES SHERMAN, former Metropolitan
 5   Detention Center Associate Warden for
 6   Custody,
 7
 8              Defendants-Appellants,
 9
10   JOHN ASHCROFT, former Attorney
11   General of the United States, ROBERT
12   MUELLER, former Director, Federal
13   Bureau of Investigation, JAMES W.
14   ZIGLAR, former Commissioner,
15   Immigration and Naturalization
16   Service,
17
18              Defendants-Cross-Appellees,
19
20   SALVATORE LOPRESTI, former Metropolitan
21   Detention Center Captain, JOSEPH CUCITI,
22   former Metropolitan Detention Center
23   Lieutenant,
24
25              Defendants.
26
27   - - - - - - - - - - - - - - - - - - - -X
28
29                                ORDER

30       Following disposition of this appeal, an active judge

31   of the Court requested a poll on whether to rehear the case

32   en banc.   A poll having been conducted and there being no

33   majority favoring en banc review, rehearing en banc is

34   hereby DENIED.

35       Rosemary S. Pooler and Richard C. Wesley, Circuit

36   Judges, concur by opinion in the denial of rehearing en

37   banc.
                                    2
1       Dennis Jacobs, José A. Cabranes, Reena Raggi, Peter W.

2   Hall, Debra Ann Livingston, and Christopher F. Droney,

3   Circuit Judges, dissent by opinion from the denial of

4   rehearing en banc.

5                          FOR THE COURT:
6                          CATHERINE O’HAGAN WOLFE, CLERK
7
8
9




                                 3
ROSEMARY S. POOLER and RICHARD C. WESLEY, Circuit Judges, concurring in the 
denial of rehearing en banc: 
       
      Our dissenting colleagues lament that the majority opinion in this matter 

presents the first circuit decision in the country allowing a Bivens claim for an 

“executive policy” enacted in response to a national emergency.  We disagree.  

The majority opinion acknowledges that Iqbal confirmed that it was 

constitutionally permissible for the Attorney General to subject detainees with 

suspected ties to terrorism to restrictive conditions of confinement.  The majority 

opinion is unanimous in concluding that plaintiffs have no claim in that regard.  

       Our differences arise from the significance of what we conclude is a 

plausibly pled allegation that the Attorney General ratified the rogue acts of a 

number of field agents in carrying out his lawful policy.  The Attorney General is 

alleged to have endorsed the restrictive detention of a number of men who were 

Arabs or Muslims or both—or those who appeared to fit those categories—that 

resulted from the fear and frenzy in greater New York following the 9/11 attacks 

in which suspicion was founded merely upon one’s faith, one’s appearance, or 

one’s native tongue.  

      Moreover, the dissenters fail to note that two of the defendants in this case 

ran the Metropolitan Detention Center and are alleged to have filed false 

                                          1 
 
documents with regard to the risk assessments of detainees and to have 

encouraged a dangerous environment for those detainees at the facility.  As 

alleged in the complaint and documented by the Inspector General’s report and 

national media, this included assaults, daily strip searches, and numerous other 

degrading acts.  All of these actions, were they to have occurred in a regular 

prison environment and been employed against an inmate not suspected of 

posing any security risk, would have been considered unlawfully punitive.  See 

Bell v. Wolfish, 441 U.S. 520, 539 (holding that particular conditions or restrictions 

of pretrial detention must be reasonably related to a legitimate governmental 

objective); see also, e.g., Stoudemire v. Mich. Dep’t of Corrs., 705 F.3d 560, 574 (6th 

Cir. 2013) (“‘[A] strip search, by its very nature, constitutes an extreme intrusion 

upon personal privacy, as well as an offense to the dignity of the individual.’” 

(quoting Wood v. Clemons, 89 F.3d 922, 928 (1st Cir. 1996)).  This view accords not 

only with Iqbal, but also with both our own prior precedent and the views 

expressed by several of our sister circuits in the wake of Iqbal.  See, e.g., Walker v. 

Schult, 717 F.3d 119, 125 (2d Cir. 2013); Dodds v. Richardson, 614 F.3d 1185, 1199 

(10th Cir. 2010); Starr v. Baca, 652 F.3d 1202, 1208 (9th Cir. 2011). 




                                            2 
 
      This case has drawn this Court’s attention now for over thirteen years.  

The majority opinion and dissent have analyzed many arguments (including 

Judge Raggi’s Bivens concerns, which were not even advanced by the 

government) and hundreds of cases.  The length of our efforts now fills many 

pages.  In our view, it is time to move the case forward. 




                                         3 
 
DENNIS JACOBS,  JOSÉ A. CABRANES, REENA RAGGI,  PETER W. HALL,  DEBRA ANN
LIVINGSTON, and CHRISTOPHER F. DRONEY, Circuit Judges, dissenting from the
denial of rehearing en banc:

      In this case, a sharply divided panel makes our court the first in the nation to

imply a Bivens damages action1 against senior Executive Branch officials—including

the former Attorney General of the United States and the Director of the FBI—for

actions  taken  to  safeguard  our  country  in  the  immediate  aftermath  of  the  9/11

attacks.  See Turkmen v. Hasty, 789 F.3d 218 (2d Cir. 2015); id. at 265 (Raggi, J.,

dissenting in part).  The question of whether to rehear this case en banc has now

evenly  divided  the  active  judges  of  the  court  (6‐6),  which  means  defendants’

petitions  for  rehearing  will  be  denied.    We  six  judges  who  voted  for  rehearing

respectfully dissent from that denial.2 




      1
        See Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403
U.S. 388 (1971).
      2
        Our court’s historic reluctance to revisit panel opinions en banc has been
questioned both in cases where we are the outlier in a circuit split, see 2002 Judicial
Conference of the Second Circuit, Remarks by Justice Ginsburg, 221 F.R.D. 38, 223
(2002)  (suggesting  Second  Circuit  might  be  “a  bit  too  resistant  to  en  banc
rehearing”), and in cases where we have deemed the issues so important as to make
Supreme Court review likely, cf. Ricci v. DeStefano, 530 F.3d 88, 93 (2d Cir. 2008)
(Jacobs, C.J., dissenting from denial of rehearing en banc) (“If issues are important
enough to warrant Supreme Court review, they are important enough for our full
Court to consider and decide on the merits.”).      

                                            1
       The panel decision raises questions of exceptional importance meriting further

review.  These concern our court’s faithful adherence to controlling Supreme Court

precedent respecting (1) the narrow scope of Bivens actions, (2) the broad shield of

qualified immunity, and (3) the pleading standard for plausible claims.  Judge Raggi

discusses each of these points in detail in her panel dissent.  See id. at 265–302.  We

incorporate that opinion here, which allows us to avoid repeating its analysis in

summarizing our reasons for seeking en banc review.      

                                     *      *       *

       In June 2001, the Supreme Court observed that the threat of “terrorism” might

demand  “heightened  deference  to  the  judgments  of  the  political  branches  with

respect to matters of national security,” including “forms of preventive detention”

for  illegal  aliens.    Zadvydas  v.  Davis,  533  U.S.  678,  696  (2001).    Less  than  three

months later, the deadliest terrorist attack in the history of this nation—committed

by aliens operating under foreign direction—presented federal officials with what

even  the  panel  majority  acknowledges  were  “unprecedented  challenges”  in

protecting our homeland from further harm.  Turkmen v. Hasty, 789 F.3d at 226.3 


       3
         See  Ashcroft  v.  Iqbal,  556  U.S.  662,  667  (2009)  (describing  “vast”  federal
investigation “to identify the assailants and prevent them from attacking anew”); see
also Turkmen v. Hasty, 789 F.3d at 277 n.19 (Raggi, J., dissenting in part) (discussing

                                                2
Astoundingly, given these circumstances, this court now implies a Bivens damages

action—a practice that is generally “disfavored,” Ashcroft v. Iqbal, 556 U.S. 662, 675

(2009), and usually “unjustified,” Wilkie v. Robbins, 551 U.S. 537, 550 (2007)—to

expose  the  former  Attorney  General,  FBI  Director,  and  other  federal  officials  to

potentially unlimited personal liability for their efforts to provide such protection.4 

       We are the first court to use Bivens to this effect.  Four Courts of Appeals—for

the Fourth, Seventh, Ninth, and D.C. Circuits—have declined to extend Bivens to

suits against executive branch officials for national security actions taken after the

9/11 attacks.  See Vance v. Rumsfeld, 701 F.3d 193 (7th Cir. 2012) (en banc); Doe v.

Rumsfeld, 683 F.3d 390 (D.C. Cir. 2012); Mirmehdi v. United States, 689 F.3d 975 (9th

Cir.  2012);  Lebron  v.  Rumsfeld,  670  F.3d  540  (4th  Cir.  2012);  see  also  Meshal  v.

Higgenbotham, 804 F.3d 417 (D.C. Cir. 2015); Ali v. Rumsfeld, 649 F.3d 762 (D.C. Cir.

2011); Rasul v. Myers, 563 F.3d 527 (D.C. Cir. 2009).  The panel decision puts this

court at odds not only with these sister circuits, but also with controlling Supreme



various events in five months following 9/11 that fueled fear of further imminent
terrorist attacks). 
       4
         It  was  the  President  of  the  United  States  who,  by  written  instructions,
assigned responsibility for homeland security after 9/11 to the Attorney General and
FBI Director, as well as to the CIA Director.  See id. at 273 n.9 (Raggi, J., dissenting
in part).  

                                              3
Court precedent in the following three areas of law.  

       1.     The Proper Scope of Bivens Actions

       After implying damages actions against federal officials on three occasions in

the decade between 1971 and 1980, the Supreme Court has never done so again.5  

Rather,  it  has  consistently  emphasized  that  Bivens  actions  are  limited  to  a  few

established contexts, and that those contexts cannot be generalized to extend Bivens

further.    See  Wilkie  v.  Robbins,  551  U.S.  at  549–50.    Only  by  redefining  the  few

established Bivens contexts at an impermissibly “high level of generality” has the

panel majority here been able to avoid its obligation to consider whether a judicially

implied damages action is “the best way” to implement constitutional guarantees

in the unprecedented legal and factual circumstances of this case.  Id. at 500, 561–62

(requiring such judgment to extend Bivens, and recognizing that Congress is usually

in “far better position” than courts to evaluate impact of new species of litigation

against those who act in public’s behalf).6  




       5
        See id. at 267 (Raggi, J., dissenting in part) (tracing history of Bivens actions
in Supreme Court).  
       6
        See id. at 268–69 (Raggi, J., dissenting in part) (explaining why generalization
of Bivens contexts elides requirement for considered judgment about “best way” to
implement constitutional guarantees in particular legal and factual circumstances). 

                                              4
      The majority thereby further avoids consideration of various factors strongly

counseling hesitation in extending  Bivens here.  See Bush v. Lucas, 462 U.S. 367, 378

(1983).  These factors include the following:  

      (a)    plaintiffs  here  challenge  an  executive  policy,  rather  than  individual
             rogue action, the typical Bivens scenario7; 

      (b)    the challenged policy implicates the executive’s immigration authority8;

      (c)    the policy further implicates the executive’s responsibility for national
             security, here exercised in a time of crisis9; and 




      7
       See id. at 272–74 (Raggi, J., dissenting in part) (discussing why Bivens has
never been considered “‘proper vehicle for altering an entity’s policy’” (quoting
Correctional Servs. Corp. v. Malesko, 534 U.S. 61, 74 (2001))). 
      8
        See id. at 274–75 (Raggi, J., dissenting in part) (referencing Supreme Court’s
recognition that “‘any policy toward aliens’” is so interwoven with foreign relations,
war powers, and other matters “‘so exclusively entrusted to the political branches
of government as to be largely immune from judicial inquiry or interference’” absent
congressional  authorization  (quoting  Harisiades  v.  Shaughnessy,  342  U.S.  580,
588–89 (1952))).  
      9
        See id. at 275–78 (Raggi, J., dissenting in part) (quoting Supreme Court’s
observation that “‘[m]atters intimately related to . . . national security are rarely
proper  subjects  for  judicial  intervention’”  in  absence  of  congressional  or
constitutional  authorization,  such  as  habeas  corpus  guarantee  (quoting  Haig  v.
Agee, 453 U.S. 280, 292 (1981), and citing Department of Navy v. Egan, 484 U.S. 518,
529–30 (1988))).  

                                           5
       (d)    Congress’s failure to provide a damages remedy despite longstanding
              awareness of the concerns raised in this lawsuit.10 

       In opposing en banc review, the members of the panel majority attempt to

minimize the significance of their Bivens ruling by asserting that it does not extend

to executive policy challenges but applies only to the Attorney General’s alleged

ratification of “the rogue acts of a number of field agents in carrying out his lawful

policy.”  Pooler and Wesley, JJ., Op. Concurring in Denial of Reh’g En Banc (“Pooler

and  Wesley,  JJ.,  Op.”),  ante  at  [1].    The  assertion  is  belied  however  both  by  (1)

plaintiffs’ complaint, which specifically sues the Attorney General and FBI Director

for the policies they allegedly developed and created in response to the 9/11 attacks,

see  Turkmen  v.  Hasty,  789  F.3d  at  227,  263  (quoting  Compl.  ¶¶  39–49,  75);  and

(2) the majority’s own opinion, which holds that plaintiffs can use a Bivens action

against the Attorney General, FBI Director, and others to challenge, not any rogue

actions by field agents, but the “MDC confinement policy” of holding 9/11 detainees

in “‘particularly restrictive’” conditions until cleared of terrorist connections, id. at

228  (emphasis  added)  (quoting  Compl.  ¶  76);  see  id.  at  239  (concluding  that

pleadings  plausibly  allege  that  Attorney  General  “affirmatively  supported”

restrictive conditions).


       10
        See  id.  at  278–80  (Raggi,  J.,  dissenting  in  part)  (tracing  Congress’s
awareness).

                                               6
       Our  concurring  colleagues  further  confuse  the  issue  by  lumping  together

certain challenged policy actions, e.g. daily strip searches, with rogue conduct not

authorized by any policy, e.g. assaults.  See Pooler and Wesley, JJ., Op., ante at [2]. 

Plaintiffs’ ability to use a Bivens action against individual prison officers for such

rogue conduct is not at issue on this appeal.

      Thus, to ensure this court’s adherence to controlling Supreme Court precedent

regarding  the  narrow  scope  of  Bivens  actions  in  the  context  of  the  restrictive

confinement policy challenge here at issue, we should rehear this case en banc.11 

       2.     The Broad Shield of Qualified Immunity

       Controlling Supreme Court precedent instructs that qualified immunity must

be  afforded  defendants  in  this  case  unless  the  constitutional  rights  asserted  by

plaintiffs were so clearly established with respect to the “particular conduct”and the


       11
          This court’s duty to follow Supreme Court precedent regarding the narrow
scope of Bivens actions—a matter implicating the separation of powers critical to our
constitutional structure, see id. at 266 n.2, 267 (Raggi, J., dissenting in part)—exists
independently  of  any  arguments  made,  or  not  made,  by  the  government.    See
generally Valdez v. United States, 518 F.3d 173, 181–82 (2d Cir. 2008) (recognizing
court’s discretion to review unpreserved issue to remedy obvious misapplication of
law).  Compare Pooler and Wesley, JJ., Op., ante at [3] (asserting that concerns raised
in panel dissent were not advanced by government on appeal), with Turkmen v.
Hasty, 789 F.3d at 268 n.4 (Raggi, J., dissenting in part) (observing that government
raised Bivens challenge in moving for dismissal but did not pursue after receiving
relief on other grounds).

                                            7
“specific context” at issue that every reasonable official would have understood that

his conduct was unlawful.  Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (emphasis in

original) (internal quotation marks omitted); see Ashcroft v. al‐Kidd, 131 S. Ct. 2074,

2080,  2083  (2011).    The  panel  majority  here  maintains  that  plaintiffs,  although

lawfully arrested and detained, had a right not to be restrictively confined in the

absence of an individualized suspicion of dangerousness.  But it cites no case clearly

establishing such a right, let alone a case clearly establishing the unlawfulness of

defendants’  particular  conduct  in  light  of  the  specific  context  of  this  case.    See

Mullenix v. Luna, 136 S. Ct. at 308.  Instead, considerable precedent, including Bell

v. Wolfish, 441 U.S. 520, 539 (1979), cited by our concurring colleagues, see Pooler

and Wesley, JJ., Op., ante at [2], suggests that restrictive confinement of lawfully

detained persons can be based on general, rather than individualized, suspicion of

dangerousness.12 




       12
         See Turkmen v. Hasty, 789 F.3d at 277, 290–93 (Raggi, J., dissenting in part)
(discussing  Florence  v.  Bd.  of  Chosen  Freeholders,  132  S.  Ct.  1510,  1523  (2012);
Whitley v. Albers, 475 U.S. 312, 316 (1986); Block v. Rutherford, 468 U.S. 576, 585–87
(1984); Bell v. Wolfish, 441 U.S. 520, 558 (1979), and detailing experiences giving rise
to general suspicion in this case).  

                                              8
       We should, therefore,  review en banc the panel majority’s denial of qualified

immunity in the unprecedented circumstances of this case.13  

       3.     The Iqbal Pleading Standard

       In its earlier review of this very case (then bearing a different caption), the

Supreme  Court  made  clear  that  to  survive  dismissal,  plaintiffs  had  to  plead  a

plausible claim grounded in a factual basis.  See Ashcroft v. Iqbal, 556 U.S. at 678. 

The  Court  instructed  that  this  standard  could  not  be  satisfied  by  pleading  facts

“merely consistent with a defendant’s liability,” because that fell “short of the line

between possibility and plausibility.”  Id. (internal quotation marks omitted).  As 

Judge  Raggi’s  careful  discussion  of  the  pleadings  and  incorporated  documents

demonstrates,  the  majority’s  identification  of  viable  claims,  particularly  policy‐


       13
           In opposing en banc review, our concurring colleagues assert that “it is time
to move the case forward.”  Pooler and Wesley, JJ., Op., ante at [3].  But qualified
immunity dictates that damages actions not move forward unless the constitutional
right at issue was so clearly established in the particular context of the case as to be
beyond dispute.  See Plumhoff v. Rickard, 134 S. Ct. 2012, 2019 (2014) (“Qualified
immunity is an immunity from suit rather than a mere defense to liability.” (internal
quotation marks and brackets omitted)); see also Ashcroft v. Iqbal, 556 U.S. at 685
(explaining that “basic thrust of the qualified‐immunity doctrine is to free officials
from  the  concerns  of  litigation,  including  avoidance  of  disruptive  discovery”
(internal quotation marks omitted)).  Thus, we should not hesitate to take the time
for  en  banc  review  to  ensure  that  the  Attorney  General,  FBI  Director,  and  other
officials are not subjected to further litigation based on rights not clearly established
by law.

                                             9
challenging claims against the Attorney General and FBI Director, frequently relies

only on hypothesized possibilities,14 or on conclusory assumptions or insinuations

of discriminatory purpose that the Supreme Court has already rejected.  See Pooler

and Wesley, JJ., Op., ante at [1] (repeating conclusory assumptions).15 

       The  need  to  ensure  faithful  adherence  to  the  Iqbal  pleading  standard,

pronounced by the Supreme Court in this very case, is thus a further reason for en

banc review.  

                                    *       *        *

       To  conclude,  we  observe  that  our  court’s  failure  to  adhere  to  controlling

Supreme Court precedent would raise a serious concern in any case.  But here, that


       14
            See  Turkmen  v.  Hasty,  789  F.3d  at  282–90  (Raggi,  J.,  dissenting  in  part)
(explaining  how  majority’s  hypotheses  as  to  possible  involvement  of  Attorney
General  and  FBI  Director  in  challenged  detentions  are  actually  belied  by  record
facts).  
       15
         In Ashcroft v. Iqbal, the Supreme Court stated that restrictive confinement
of 9/11 detainees until cleared of terrorist activities did not state a constitutional
claim absent plausible allegations that the restrictions were “due to” the detainees’
“race, religion, or national origin.”  556 U.S. at 683.  Further, the Court held that the
disparate impact on Arab Muslims of the hold‐until‐cleared policy was not enough
to imply discriminatory intent given that the 9/11 attacks were carried out by Arab
Muslim members of an Islamic fundamentalist group comprised largely of Arab
Muslims.    See  id.  at  682.    Judge  Raggi’s  dissent  explains  why  Iqbal’s  reasoning
necessarily defeats plaintiffs’ amended pleadings.  See Turkmen v. Hasty, 789 F.3d
at 295–300.

                                                10
concern is compounded by the panel’s departure from precedent in three areas of

law.  Further, this concern arises in a case requiring a former Attorney General and

FBI  Director,  among  other  federal  officials,  to  defend  against  claims  for  money

damages  based  on  a  detention  policy  applied  to  illegal  aliens  in  the  immediate

aftermath  of  a  terrorist  attack  on  this  country  by  aliens.    Together,  these

circumstances  present  important  legal  issues  warranting  full‐court  review.16 

Further, the Supreme Court has already once reviewed—and reversed—this court

for allowing plaintiffs to pursue deficient claims against the Attorney General and

FBI Director in this case.  See Ashcroft v. Iqbal, 556 U.S. 662.  This litigation history,

when considered together with the sharp panel division, the even division (6‐6) of

active judges in the en banc poll, and our split from sister circuits, only reinforces

the propriety of our rehearing this case ourselves in advance of any possible further

consideration by the Supreme Court. 

       Accordingly, we dissent from the denial of defendants’ petitions for en banc

review.   


       16
          While  the  focus  of  our  concern  in  seeking  en  banc  review  is  the  panel
majority’s  decision  to  allow  plaintiffs  to  pursue  damages  against  the  Attorney
General  and  FBI  Director,  Judge  Raggi’s  dissent  explains  why  plaintiffs’  policy‐
based claims against other officials should also be dismissed, obviating the need for
us to discuss them here.  See id. at 293–95, 298–302.

                                            11